Title: To Benjamin Franklin from Chardon, 24 March 1779
From: Chardon, Daniel-Marc-Antoine
To: Franklin, Benjamin


Monsieur,
A Brest le 24. mars 1779.
Vous pouvez precher l’admiration; c’est un sentiment que vous inspirez; mais je me rends trop de justice pour croire mériter tout ce que vous voulez bien me marquer de flatteur sur mon requisitoire. J’ai fait parler le Langage de la vérité; c’est le devoir de tout magistrat, et je ferai parler celui de mon cœur, et je me joindrai à toute la france, quand j’exprimerai l’admiration pour la nation américaine et ma vénération pour votre Génie, vos vertus et vos talents.
Je suis avec Respect, Monsieur, Votre très humble et très obéissant serviteur
Chardonprocureur General Des prises
M. frankelin.
 
Notation: Chardon Brest 24 Mar 79
